DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-50, are rejected under 35 U.S.C. 101 because the specification does not exclude transitory embodiments as a possible meaning of a computer-readable medium, the claimed “At least one computer-readable medium” in claim 43, covers both transitory and non-transitory embodiments. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, the claim as a whole covers a transitory signal, which does not fall within the definition of a process, a machine, manufacture, or composition of matter. Amendments may be made to narrow the claim to cover only statutory embodiments to overcome the rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the computer-readable medium” in claim 43 (and its respective dependent claims). Dependent claims 44-50, are rejected as they inherent the same deficiency as of their respective base claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martins (US PGPUB 2003/0179294 A1).

As per claim 26, Martins discloses a multi-camera architecture, comprising: 
network interface circuitry (Martins, Fig. 1, processing system and paragraph 29) to receive a plurality of real-time videos taken from a plurality of high-resolution cameras (Martins, paragraph 26, discloses A plurality of cameras 10, 12, 14, 16, 18, 20, 22, 24, 26, and 28 may be used to capture images of a live, physical word three-dimensional (3D) scene, and paragraph 26 also discloses said cameras are digital cameras), each of the high-resolution cameras simultaneously capturing a sports event (Martins, paragraph 26, discloses a soccer match), wherein each of the plurality of high-resolution cameras includes a viewpoint that covers an entire playing field where the sports event is played (Martins, paragraph 26, discloses  The cameras may be positioned anywhere around the 3D scene to capture what is happening in the scene); 
one or more processors coupled to the network interface circuity (Martins, paragraphs 29 and 60, discloses processor); 
one or more memory devices coupled to the one or more processors (Martins, paragraphs 29 and  60, discloses a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements)), the one or more memory devices including instructions (Martins, paragraphs 60 and 62) to determine a location of a ball for each frame of the plurality of real-time videos (Martins, paragraphs 26 and 28, discloses Players and the ball should be identified and tracked in the video sequence), which when executed by the one or more processors, cause the multi-camera architecture to: simultaneously perform one of a detection scheme or a tracking scheme on a frame from each of the plurality of real-time videos to detect the ball used in the sports event (Martins, Fig. 1, and paragraphs 26-28, discloses Players and the ball should be identified and tracked in the video sequence); and 
perform a multi-camera build to determine the location of the ball in 3D (3-Dimensions) for the frame from each of the plurality of real-time videos using one of detection or tracking results for each camera (Martins, Fig. 1, and paragraphs 26-30, discloses The processing system applies techniques as described further herein to identify objects in each video frame and to generate tracks of object movement. A track is a sequence of geographic positions of an object over time in world coordinates.).

As per claim 27, Martins further discloses the multi-camera architecture of claim 26, wherein the detection scheme comprises instructions, which when executed by the one or more processors (Martins, paragraphs 29 and 60), cause the multi- camera architecture to: 
retrieve the frame for each of the cameras (Martins, paragraph 29, discloses he processing system applies techniques as described further herein to identify objects in each video frame and to generate tracks of object movement); 
retrieve a background image from each of the cameras (Martins, Fig. 14, and paragraphs 28, 39, 40 and 57, discloses First the system computes the difference 226 between the current field model 222 (that only contains the grass background) and the current image 220 (grass plus players), leaving the players clearly identified as blobs ); 
remove the background image from the frame to obtain a foreground mask for each of the cameras (Martins, paragraphs 28, 39, and 40, discloses First the system computes the difference 226 between the current field model 222 (that only contains the grass background) and the current image 220 (grass plus players), leaving the players clearly identified as blobs); 
partition the foreground mask into tiles to obtain a partitioned foreground mask for each of the cameras (Martins, paragraphs 39 and 40, discloses players segmentation); 
perform motion filtering on the partitioned foreground mask to obtain a motion filtered foreground mask for each of the cameras (Martins, paragraphs 40 and 45, and also please see claim 3); 
perform detection of the ball for each tile in the frame of the motion filtered foreground mask that indicates motion is occurring for each of the cameras (Martins, paragraphs 36 and 40, discloses Segmentation may be obtained by masking the identified irrelevant pixels of the difference frame to the color black. This operation may eliminate irrelevant motion in the sidelines of the 3D scene that is not related to motion of the ball); and 
collect detection results from all of the tiles in the frame for each of the cameras (Martins, paragraphs 36, 39, and 59).

As per claim 29, Martins further discloses the multi-camera architecture of claim 27, wherein detection includes detection of the ball using one of YOLO (You Only Look Once), Faster RCNN (Faster Region-based Convolutional Neural Network), SSD (Single Shot MultiBox Detector), and any other object detection technique used to detect small objects (Martins, paragraphs 34 and 35, discloses homography).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35-37, 43-44, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US PGPUB 2003/0179294 A1).

As per claim 35, Martins further discloses the multi-camera architecture of claim 26, wherein the plurality of high- resolution cameras comprises plurality of high-resolution cameras (Martins, paragraph 26), wherein at least three (3) of the 12 high-resolution cameras capture every pixel in the entire playing field (Martins, paragraph 26, discloses A plurality of cameras 10, 12, 14, 16, 18, 20, 22, 24, 26, and 28 may be used to capture images of a live, physical word three-dimensional (3D) scene 30 over time).
Although Martins does not explicitly discloses videos captured from twelve cameras, however Martins discloses in paragraph 26 that “in the present example, ten cameras are shown, in various implementations any number of cameras may be used….Placement of additional redundant cameras should be driven by the removal of ambiguity caused by these potential occlusions.” Hence from the teachings of Martins it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement twelve or more cameras to detect a ball in the field to arrive at the claimed invention. 
The motivation would be to provide an improved object tracking with reduced complexity (paragraph 4), as taught by Martins.

As per claim 36, Martins discloses a method comprising: 
simultaneously performing one of a detection scheme or a tracking scheme on a frame from each of a plurality of videos captured from at least (twelve) high-resolution cameras to detect a ball used in a sports event (Martins, Fig. 1, and paragraphs 26-28, discloses Players and the ball should be identified and tracked in the video sequence); and 
performing a multi-camera build to determine a location of the ball in 3D (3-Dimensions) for the frame from each of the plurality of videos using one of detection or tracking results for each camera (Martins, paragraphs 26, 29-30).
Although Martins does not explicitly discloses videos captured from twelve cameras, however Martins discloses in paragraph 26 that “in the present example, ten cameras are shown, in various implementations any number of cameras may be used….Placement of additional redundant cameras should be driven by the removal of ambiguity caused by these potential occlusions.” Hence from the teachings of Martins it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement twelve or more cameras to detect a ball in the field to arrive at the claimed invention. 
The motivation would be to provide an improved object tracking with reduced complexity (paragraph 4), as taught by Martins.

As per claim 37, Martins further discloses the method of claim 36, wherein the detection scheme comprises: 
retrieving the frame for each of the cameras (Martins, paragraph 29, discloses he processing system applies techniques as described further herein to identify objects in each video frame and to generate tracks of object movement); 
retrieving a background image from each of the cameras (Martins, Fig. 14, and paragraphs 28, 39, 40 and 57, discloses First the system computes the difference 226 between the current field model 222 (that only contains the grass background) and the current image 220 (grass plus players), leaving the players clearly identified as blobs ); 
removing the background image from the frame to obtain a foreground mask for each of the cameras (Martins, paragraphs 28, 39, and 40, discloses First the system computes the difference 226 between the current field model 222 (that only contains the grass background) and the current image 220 (grass plus players), leaving the players clearly identified as blobs); 
partitioning the foreground mask into tiles to obtain a partitioned foreground mask for each of the cameras (Martins, paragraphs 39 and 40, discloses players segmentation); 
perform motion filtering on the partitioned foreground mask to obtain a motion filtered foreground mask for each of the cameras (Martins, paragraphs 40 and 45, and also please see claim 3); 
performing detection of the ball for each tile in the frame of the motion filtered foreground mask that indicates motion is occurring for each of the cameras (Martins, paragraphs 36 and 40, discloses Segmentation may be obtained by masking the identified irrelevant pixels of the difference frame to the color black. This operation may eliminate irrelevant motion in the sidelines of the 3D scene that is not related to motion of the ball); and 
collecting detection results from all of the tiles in the frame for each of the cameras (Martins, paragraphs 36, 39, and 59).

As per claim 43, Martins discloses at least one computer readable medium, comprising a set of instructions (Martins, paragraphs 60 and 62), which when executed by one or more computing devices, cause the one or more computing devices (Martins, paragraphs 60 and 62) to: 
simultaneously perform one of a detection scheme or a tracking scheme on a frame from each of a plurality of real-time videos captured from at least (twelve) high-resolution cameras to detect a ball used in a sports event (Martins, Fig. 1, and paragraphs 26-28, discloses Players and the ball should be identified and tracked in the video sequence); and 
perform a multi-camera build to determine a location of the ball in 3D (3-Dimension) for the frame from each of the plurality of real-time videos using one of detection or tracking results for each of the cameras (Martins, paragraphs 26, 29-30).
Although Martins does not explicitly discloses videos captured from twelve cameras, however Martins discloses in paragraph 26 that “in the present example, ten cameras are shown, in various implementations any number of cameras may be used….Placement of additional redundant cameras should be driven by the removal of ambiguity caused by these potential occlusions.” Hence from the teachings of Martins it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement twelve or more cameras to detect a ball in the field to arrive at the claimed invention. 
The motivation would be to provide an improved object tracking with reduced complexity (paragraph 4), as taught by Martins.

As per claim 44, please see the analysis of claim 37.

As per claim 46, Martins further discloses the at least one computer readable medium of claim 44, wherein detection includes detection of the ball using one of YOLO (You Only Look Once), Faster RCNN (Faster Region-based Convolutional Neural Network), SSD (Single Shot MultiBox Detector), and any other object detection technique used to detect small objects (Martins, paragraphs 34 and 35, discloses homography).


Claim(s) 33, 41 and 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins (US PGPUB 2003/0179294 A1) and further in view of Gao (US PGPUB 2015/0178953 A1).

As per claim 33, Martins further discloses the multi-camera architecture of claim 26, Martins does not explicitly disclose wherein when the multi-camera build is successful, the tracking scheme is used in the next frame of each of the videos to locate the ball; and wherein when the multi-camera build is unsuccessful, the detection scheme is used in the next frame of each of the videos to locate the ball.
Gao discloses when the multi-camera build is successful, the tracking scheme is used in the next frame of each of the videos to locate the ball (Gao, paragraphs 122, 130 and 140); and wherein when the multi-camera build is unsuccessful, the detection scheme is used in the next frame of each of the videos to locate the ball (Gao, paragraphs 122, 133, and 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martins teachings by switching between tracking and detection techniques to locate the object, as taught by Gao.
The motivation would be to provide increased accuracy or efficiency of the object detection (paragraph 102), as taught by Gao.

As per claim 41, Martins further discloses the method of claim 36, Martins does not explicitly disclose wherein when the multi-camera build is successful, using the tracking scheme in the next frame of each of the videos to locate the ball; and wherein when the multi-camera build is unsuccessful, using the detection scheme in the next frame of each of the videos to locate the ball.
Gao discloses when the multi-camera build is successful, using the tracking scheme in the next frame of each of the videos to locate the ball (Gao, paragraphs 122, 130 and 140); and wherein when the multi-camera build is unsuccessful, using the detection scheme in the next frame of each of the videos to locate the ball (Gao, paragraphs 122, 133, and 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Martins teachings by switching between tracking and detection techniques to locate the object, as taught by Gao.
The motivation would be to provide increased accuracy or efficiency of the object detection (paragraph 102), as taught by Gao.

As per claim 49, please see the analysis of claim 41.



Allowable Subject Matter
Claims 28, 30, 31-32, 34, 38-40 and 42, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note: Claims 45, 47-48 and 50 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the 35 U.S.C 101 rejection and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633